Citation Nr: 1324530	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  07-22 130	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder to include carpal-tunnel syndrome, and to include as secondary to service connected cervical spine strain with degenerative changes.

2.  Entitlement to service connection for a right wrist disorder to include carpal-tunnel syndrome, and to include as secondary to service connected cervical spine strain with degenerative changes.

3.  Entitlement to service connection for left Achilles tendonitis.

4.  Entitlement to an initial compensable rating prior to September 12, 2009, and in excess of 10 percent thereafter, for surgical scars on the left knee.

5.  Entitlement to an initial compensable rating for right Achilles tendonitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded in June 2012, in part to obtain records, and in part to secure pertinent examinations.  Records were obtained to the extent possible.  It appears that examinations were scheduled, however there is some confusion as to whether the appellant was properly notified.

Since remand, a VA print-out indicated that several examination scheduled for July 2012 were cancelled, and remarks showed "mistake wrong pt ??"  Then, an email exchange questioning the meaning of the remarks, and asking if the Veteran had been seen for appointments, elicited a response that the Veteran had not responded to the appointment letter.  As such, the RO issued a Supplemental Statement of the Case based on the evidence of record, without an examination.  The Board finds, and the Veteran's representative has argued, that the record does not clearly show that appropriate notice of the examinations was issued to the Veteran, and the basis of the "mistake wrong pt ??" comment casts doubt on whether the Veteran had notice of the examinations which were requested.  As such, these issues will again be remanded, so that the Veteran may be scheduled for a VA examination for his wrist disorders and scar(s) of the left knee.  A copy of the notice sent to the Veteran should be included in the claims folder.

It is noted that this may be an unsuccessful effort.  The Veteran was sent a supplemental statement of the case, not shown to have been returned to the VA.  It noted the failure to report, and appellant has not indicated he was not informed of the exams, or otherwise indicated a willingness to report.  He is hereby informed that failure to report may result in denial of the claims.  See 38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following actions:

It is noted that several of the paragraphs below request physical examinations.  This should not be taken as an indication that SEPARATE exams need to be conducted.  To the extent a single examiner is determined qualified to respond to several of the requests, a single examination would be sufficient.  The important part is to obtain a response to the requests made in the individual paragraphs.

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral wrist disabilities.  Include a copy of the notice of examination provided to the Veteran.  The claims folder is to be made available to the examiner for review.  The examination report should be annotated to reflect this review. 

The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a wrist disorder or disorders which are (a) related to active service or (b) (i) due to or (ii) worsened by service-connected cervical spine strain with degenerative changes.  The examiner must address the May 2007 private clinical record which seems to link carpal-tunnel syndrome to the Veteran's service-connected cervical spine disability.  The examiner must determine if the Veteran had a wrist disorder or disorders at any time during active duty or thereafter, even if currently resolved. 

A complete rationale for any opinions advanced must be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the opinion would require resort to speculation. 

2.  Schedule the Veteran for an examination by an appropriately qualified health care professional to evaluate the pertinent scar or scars of the left knee, and provide a copy of the notice issued to the Veteran.  The claims folder is to be made available to the examiner to review.  The examination report should be annotated to reflect this review.  The examiner must determine if the anterior cruciate ligament reconstruction was productive of one or more than one scar and must provide accurate descriptions of the scar or scars sufficient to rate under the pertinent Diagnostic Codes.  The scar(s) should also be measured.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left Achilles disability and extent of his right Achilles tendonitis.  Include a copy of the notice of examination provided to the Veteran.  The claims folder is to be made available to the examiner for review.  The examination report should be annotated to reflect this review. 

The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a left Achilles tendonitis disability which was incurred in or due to service.  The examiner must determine if the Veteran had a left Achilles tendonitis disability at any time during active duty or thereafter, even if currently resolved.  The examiner should consider the Veteran's competent statement regarding pain and stiffness in his left Achilles, and consider the evidence of continuity of symptomatology.  The examiner should also enter all pertinent findings concerning the service connected right Achilles tendonitis, to include ranges of motion, limitation due to pain or other functional impairment identified.

A complete rationale for any opinion advanced must be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the opinion would require resort to speculation. 

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).








